Citation Nr: 1227023	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  10-33 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kelsey Marand, Law Clerk






INTRODUCTION

The Veteran served on active duty from March 1971 to April 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. The RO reopened the claim, but denied the Veteran's claim of service connection for PTSD.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal

The Veteran's PTSD claim was certified to the Board as a claim of entitlement to service connection. However, the Veteran claimed entitlement to service connection for PTSD in August 2001 and the RO denied his claim in December 2002. He did not appeal that denial. The Board has recharacterized this issue to correctly reflect the procedural history. See 38 C.F.R. § 19.35 (2011) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The Board presently undertakes no review of the Veteran's petition to reopen his claim of entitlement to service connection. The Veteran submitted a substantive appeal (VA Form 9) in July 2010 that indicated he wished to appear at a hearing before the Board at the local RO. He is entitled to a hearing before a Veterans Law Judge as a matter of right. 38 C.F.R. §§ 20.700(a) (2011). As a hearing has been requested, but has not yet been scheduled, the claims file must be returned to the RO. 38 C.F.R. §§ 19.9, 20.704 (2011). 

Accordingly, the case is REMANDED to the RO for the following action:

Schedule the Veteran for a hearing before the Veterans Law Judge of the Board of Veterans' Appeal at local the RO. Notify the Veteran of the date, time, and location of this hearing. Place a copy of the notification letter in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


